Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application was filed on 02/28/2022.
	Claims 1-7 were originally presented in this application for examination.
	Claims 1-7 are currently pending in this application and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
3.	Claims 1-3 are objected to because of the following informalities:  
A.	In claim 1, last line, “alkaline earth” should be changed to --alkaline-earth--.
B.	In claim 2, line 2, “alkaline earth” should be changed to --alkaline-earth--.
C.	In claim 3, line 2, “alkaline earth” should be changed to --alkaline-earth--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102(a)(1)
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AOKI (US 2013/0150236 A1).
	AOKI ‘236 discloses an exhaust gas purification catalyst comprising: a porous based material (which is the claimed substrate), and a catalyst layer which formed on said porous base material, and has at least a ceria-zirconia composite oxide as a carrier, and which has palladium as a noble metal catalyst supported on said carrier, wherein the catalyst layer is provided with at least an upstream side catalyst section disposed on the upstream side in the exhaust gas flow direction and a downstream side catalyst section disposed on the downstream side in the exhaust gas direction, Ba is added to the upstream side catalyst section in an amount of 8 to 22 mass% and downstream side catalyst section in an amount of 3 to 7 mass% (See page 11, claim 1).  The length of the upstream side catalyst section in the exhaust gas flow direction accounts for at least 10 to 20% of the overall length of the catalyst layer along said direction from the exhaust gas inlet side end (See page 11, claim 2).  The length of the downstream side catalyst section in the exhaust gas flow direction accounts for at least 80 to 90% of the overall length of the catalyst layer along said direction from the exhaust gas outlet side end (See page 11, claim 3).  The upstream side catalyst section and the downstream side catalyst section further contain alumina as the carrier (See page 11, claim 4).  The catalyst further comprises rhodium (Rh) in the upstream side catalyst section and the downstream side catalyst section (See page 6, para [0074]-[0075]).  Page 5 of the reference discloses in details the base material, the catalyst layer comprising the upstream side catalyst section and downstream side catalyst section.
	The claimed upstream coat layer length of 20% and downstream coat layer length of 80% appear touching the disclosed upstream and downstream coat layer lengths, thus the claimed limitations are met by the reference.
	The reference appears to teach the claimed exhaust gas purification catalyst comprising the same catalytic components and having the same catalytic structure as claimed, thus anticipates the instant claims.

Claim Rejections - 35 USC § 102(a)(2)
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KADONO et al. (US 2021/0205788 A1).
	KADONO et al. ‘788 discloses a catalyst article comprising: a substrate comprising an inlet end, an outlet end with an axial length L; a catalyst layer comprising a first catalytic region located in the inlet end, and a second catalytic region and a third catalytic region both located in the downstream region in the outlet end, wherein the first catalytic region comprises a first palladium component and a first OSC material comprising ceria; the second catalytic region comprises a second palladium component and a second OSC material comprising ceria; a third catalytic region comprises a third rhodium component and a third OSC material comprising ceria; wherein at least a portion of the first catalytic region is not covered by the second catalytic region and/or the third catalytic region (See page 9, claim 1).  The first catalytic region extends for 1 to 50% of the axial length L (See page 9, claim 2).  The second catalytic region extends for 50 to 90% of the axial length (See page 9, claim 3).  The second catalytic region overlaps with the first catalytic region for 1 to 15% of the axial length L (See page 9, claim 4).  The third catalytic region extends for 50 to 95% of the axial length L (See page 9, claim 7).  The first OSC material, second OSC material, and third OSC material are selected from a group of metal oxides including alumina-ceria-zirconia mixed oxide (See page 9, claim 12; page 2, para [0030]); page 3, para [0048]; page 4, para [0068]).  The first catalytic region and second catalytic region can further comprise a first alkali or alkaline earth metal component, such as barium or strontium, and in an amount of 0.1 to 15 wt% and more preferably 3 to 10%, based on the total weight of the first and second catalytic regions, respectively (See page 2, para [0031]-[0040]; page 3, para [0049]-[0060]).  See also entire reference for more details.
	The claimed upstream coat layer length and downstream coat layer length appear falling within the disclosed upstream and downstream coat layer lengths, thus the claimed limitations are met by the reference.
	The reference appears to teach the claimed exhaust gas purification catalyst comprising the same catalytic components and having the same catalytic structure as claimed, thus anticipates the instant claims.





Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 1-7 are pending.  Claims 1-7 are rejected.  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (9:00 am – 5:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
November 16, 2022